DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “NVM Express Revision 1.2.1” (originally cited in IDS filed 7/14/2020, herein after referred to as NPL1).
Regarding claim 1, NPL1 describes a component management method implemented by a storage device, the component management method (To enable asynchronous events to be reported by the controller, host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); detecting that the subscription event has occurred in a component of the storage device (To enable asynchronous events to be reported by the controller, host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); recording event information of the subscription event (…the command should be completed when there is an event to be reported (page 75, section 5.2, lines 5 – 6).  The controller posts a completion queue entry for this command when there is an asynchronous event to report to the host (page 75, section 5.2, lines 8 – 9).  Asynchronous events are reported due to a new entry being added to a log page (page 75, section 5.2, line 36)); notifying the host that the subscription event has been detected (When the controller posts a completion queue entry for an outstanding Asynchronous Event Request command and thus reports an asynchronous event… (page 75, section 5.2, lines 17 – 19)); receiving, from the host, an event information acquisition instruction (…host software reads the Error Information log using the Get Log Page command (page 75, section 5.2, line 24).  …host software reads the indicated vendor specific log page using Get Log Page command (page 75, section 5.2, lines 34 – 35)); and sending, to the host according to the event information acquisition instruction, the event information (The Get Log Page command returns a data buffer containing the log page requested (page 88, section 5.10, line 1)).
Regarding claim 2, NPL1 describes the component management method of claim 1 (see above), further comprising communicating with the host using a Non-Volatile Memory Express (NVMe) protocol or a protocol that is based on the NVMe protocol and that comprises an instruction of the NVMe protocol (NVM Express (NVMe) is an interface that allows host software to communicate with a non-volatile memory subsystem… (page 9, section 1.1, lines 1 – 2)).
Regarding claim 9, NPL1 describes a storage device comprising: a component (solid state drives (page 9, section 1.1, line 2)); and a processor coupled to the component and configured to (The controller fetches the commands from the Submission Queue(s) and transmits them to the NVM subsystem for processing (page 169, section 7.1, lines 5 – 6)): receive, from a host, a subscription instruction indicating a subscription event (To enable asynchronous events to be reported by the controller, host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); detect that the subscription event has occurred in the component (To enable asynchronous events to be reported by the controller, host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); record event information of the subscription event (…the command should be completed when there is an event to be reported (page 75, section 5.2, lines 5 – 6).  The controller posts a completion queue entry for this command when there is an asynchronous event to report to the host (page 75, section 5.2, lines 8 – 9).  Asynchronous events are reported due to a new entry being added to a log page (page 75, section 5.2, line 36)); notify the host that the subscription event has been detected (When the controller posts a completion queue entry for an outstanding Asynchronous Event Request command and thus reports an asynchronous event… (page 75, section 5.2, lines 17 – 19)); receive, from the host, an event information acquisition instruction (…host software reads the Error Information log using the Get Log Page command (page 75, section 5.2, line 24).  …host software reads the indicated vendor specific log page using Get Log Page command (page 75, section 5.2, lines 34 – 35)); and send, to the host according to the event information acquisition instruction, the event information (The Get Log Page command returns a data buffer containing the log page requested (page 88, section 5.10, line 1)).
Regarding claim 10, NPL1 describes the storage device of claim 9 (see above), wherein the processor is further configured to communicate with the host using a Non-Volatile Memory Express (NVMe) protocol or a protocol that is based on the NVMe protocol and that comprises an instruction of the NVMe protocol (NVM Express (NVMe) is an interface that allows host software to communicate with a non-volatile memory subsystem… (page 9, section 1.1, lines 1 – 2)).
Regarding claim 19, NPL1 describes a computer program product comprising instructions that are for storage on a non-transitory medium and that, (A firmware slot is a location in the controller used to store a firmware image… (page 16, section 1.6.9, lines 1 – 3)): receive, from a host, a subscription instruction indicating a subscription event (To enable asynchronous events to be reported by the controller, host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); detect that the subscription event has occurred in a component of the storage device (To enable asynchronous events to be reported by the controller, host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); record event information of the subscription event (…the command should be completed when there is an event to be reported (page 75, section 5.2, lines 5 – 6).  The controller posts a completion queue entry for this command when there is an asynchronous event to report to the host (page 75, section 5.2, lines 8 – 9).  Asynchronous events are reported due to a new entry being added to a log page (page 75, section 5.2, line 36)); notify the host that the subscription event has been detected (When the controller posts a completion queue entry for an outstanding Asynchronous Event Request command and thus reports an asynchronous event… (page 75, section 5.2, lines 17 – 19)); receive, from the host, an event information acquisition instruction (…host software reads the Error Information log using the Get Log Page command (page 75, section 5.2, line 24).  …host software reads the indicated vendor specific log page using Get Log Page command (page 75, section 5.2, lines 34 – 35)); and send, to the host according to the event information acquisition instruction, the event information (The Get Log Page command returns a data buffer containing the log page requested (page 88, section 5.10, line 1)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Ballapuram US Patent Application Publication No. 2018/0270119 (herein after referred to as Ballapuram).
Regarding claim 3, NPL1 describes the component management method of claim 2 (see above).  While NPL1 discloses creating communication queues (Create I/O Completion Queue command (page 79, section 5.3) and Create I/O Submission Queue command (page 80, section 5.4)) and controller identification (…The controller identifier… (page 69, section 4.9, line 1)), it does not explicitly describe further comprising sending, to the host, an identifier of a component manager of the storage device to enable the host to generate a communication queue for the component manager based on the identifier.
Ballapuram describes after retrieving the most updated discovery log entries from the discovery server, the host computer uses the IP address of a target storage device that is contained in the corresponding log entry and prepares a transport-level connection by initializing queue pairs to communicate with the target storage device.  In doing so, the host computer issues a connect command to create controller queues to establish the transport-level connection with the target storage device.  The connect command can specify various parameters including, but not limited to, a port ID, a type of the queues (e.g., admin queues or I/O queues), a size of the submission and completion queues queue attributes, a host NQN, an NVM subsystem NQN, and a host identifier.  In response, the target storage device sends a connect response to the host computer indicating whether the connection is successfully established.  The (page 4, paragraph [0038]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ballapuram teachings in the NPL1 system. Skilled artisan would have been motivated to incorporate the method of creating communication queues as taught by Ballapuram in the NPL1 system for effectively creating communication channels using the most updated discovery log entries.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 4, NPL1 in view of Ballapuram describe the component management method of claim 3 (see above), further comprising communicating with the host through the communication queue by running the component manager (Ballapuram, page 4, paragraph [0038] and NPL1, pages 79 – 80, sections 5.3 – 5.4).
Regarding claim 20, NPL1 describes the computer program product of claim 19 (see above).  While NPL1 discloses creating communication queues (Create I/O Completion Queue command (page 79, section 5.3) and Create I/O Submission Queue command (page 80, section 5.4)) and controller identification (…The controller identifier… (page 69, section 4.9, line 1)), it does not explicitly describe wherein the instructions further cause the storage 
Ballapuram describes after retrieving the most updated discovery log entries from the discovery server, the host computer uses the IP address of a target storage device that is contained in the corresponding log entry and prepares a transport-level connection by initializing queue pairs to communicate with the target storage device.  In doing so, the host computer issues a connect command to create controller queues to establish the transport-level connection with the target storage device.  The connect command can specify various parameters including, but not limited to, a port ID, a type of the queues (e.g., admin queues or I/O queues), a size of the submission and completion queues queue attributes, a host NQN, an NVM subsystem NQN, and a host identifier.  In response, the target storage device sends a connect response to the host computer indicating whether the connection is successfully established.  The connect response can contain the storage device controller ID allocated for the communication with the host computer (page 4, paragraph [0038]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ballapuram teachings in the NPL1 system. Skilled artisan would have been motivated to incorporate the method of creating communication queues as taught by Ballapuram in the NPL1 system for effectively creating communication channels using the most updated discovery log entries.  In .
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Hussain et al. US Patent Application Publication No. 2015/0319243 (herein after referred to as Hussain).
Regarding claim 5, NPL1 describes the component management method of claim 1 (see above), wherein the component is a solid-state drive (SSD) (solid state drives (page 9, section 1.1, line 2)).  NPL1 does not specifically describe wherein the subscription event is a swapping event of the SSD.
Hussain describes systems and methods to support hot plugging and/or unplugging one or more of remote storage devices virtualized as extensible/flexible storages and NVMe namespaces(s) via an NVMe controller during operation.  In some embodiments, various components running on the NVMe controller 102 are configured to support changes to a current set of remote physical storage devices 122 under a hot plugging event, wherein one or more remote storage devices are hot plugged and/or unplugged from the set of remote physical storage devices at runtime without shutting down or restarting any of the VMs 110, the host 112, and the NVMe controller 102 (page 4, paragraph [0033]).  A hot plugging event, as described by Hussain, may clearly be considered a “Vendor Specific event” as suggested by NPL1.

Regarding claim 15, NPL1 describes the storage device of claim 9 (see above), wherein the component is a solid-state drive (SSD) (solid state drives (page 9, section 1.1, line 2)).  NPL1 does not specifically describe wherein the subscription event is a swapping event of the SSD.
Hussain describes systems and methods to support hot plugging and/or unplugging one or more of remote storage devices virtualized as extensible/flexible storages and NVMe namespaces(s) via an NVMe controller during operation.  In some embodiments, various components running on the NVMe controller 102 are configured to support changes to a current set of remote physical storage devices 122 under a hot plugging event, wherein one or more remote storage devices are hot plugged and/or unplugged from the set of remote physical storage devices at runtime without shutting down or restarting any of the VMs 110, the host 112, and the NVMe controller 102 (page 4, paragraph [0033]).  A hot plugging event, as described by Hussain, may clearly be considered a “Vendor Specific event” as suggested by NPL1.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hussain teachings in the NPL1 system. Skilled artisan would have been motivated to incorporate the method of detecting hot plugging events as taught by Hussain in the NPL1 system for effectively using asynchronous events to notify the host of a hot plugging event.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as NVMe storage management.  This close relation between both of the references highly suggests an expectation of success.
Claims 6 – 8 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Hussain, further in view of Malwankar et al. US Patent Application Publication No. 2016/0127492 (originally cited in IDS filed 7/14/2020, herein after referred to as Malwankar).
Regarding claim 6, NPL1 in view of Hussain describe the component management method of claim 5 (see above).  They do not specifically describe further comprising detecting the swapping event when a level signal of a slot of the SSD changes.
Malwankar describes a system of commanding NVMe devices over Ethernet.  Specifically, Hot plug module 210 may additionally detect when an NVMe drive is being unplugged from the storage server.  Hot plug module 210 (page 5, paragraph [0053]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Malwankar teachings in the NPL1 in view of Hussain system. Skilled artisan would have been motivated to incorporate the method of detecting hot plugging events by detecting inactivity in a physical presence link as taught by Malwankar in the NPL1 in view of Hussain system for effectively detecting a hot plugging event.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as NVMe storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 7, NPL1 in view of Hussain and Malwankar describe the component management method of claim 6 (see above), further comprising using at least one of an event status of the swapping event, an identifier of the component, a timestamp of the swapping event, or an index number of the SSD as the event information (Hussain, page 4, paragraph [0033]).
Regarding claim 8, NPL1 in view of Hussain and Malwankar describe the component management method of claim 7 (see above), further comprising recording the event information in an event log (Log Page Identifier:  Indicates the log page associated with the asynchronous event… (NPL1, page 77, Fig. 46)).
Regarding claim 16, NPL1 in view of Hussain describe the storage device of claim 15 (see above).  They do not specifically describe wherein the processor is further configured to detect the swapping event when a level signal of a slot of the SSD changes.
Malwankar describes a system of commanding NVMe devices over Ethernet.  Specifically, Hot plug module 210 may additionally detect when an NVMe drive is being unplugged from the storage server.  Hot plug module 210 may use one or a few detection techniques to detect when the NVMe drive is unplugged.  In a first technique, the hot plug module 210 detects that a physical presence link to the NVMe drive becomes inactive (page 5, paragraph [0053]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Malwankar teachings in the NPL1 in view of Hussain system. Skilled artisan would have been motivated to incorporate the method of detecting hot plugging events by detecting inactivity in a physical presence link as taught by Malwankar in the NPL1 in view of Hussain system for effectively detecting a hot plugging event.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as NVMe storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 17, NPL1 in view of Hussain and Malwankar the storage device of claim 16 (see above), wherein the processor is further configured to use at least one of an event status of the swapping event, an identifier of the (Hussain, page 4, paragraph [0033]).
Regarding claim 18, NPL1 in view of Hussain and Malwankar the storage device of claim 17 (see above), wherein the processor is further configured to record the event information in an event log (Log Page Identifier:  Indicates the log page associated with the asynchronous event… (NPL1, page 77, Fig. 46)).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of “Introducing Lightning: A flexible NVMe JBOF” by Chris Petersen (herein after referred to as NPL2).
Regarding claim 11, NPL1 describes the storage device of claim 10 (see above).  NPL1 does not specifically describe wherein the storage device is a just a bunch of flash (JBOF).
NPL2 describes that Lightning is the first version of a NVMe JBOF (just a bunch of flash).  It is designed to provide a PCIe gen 3 connection from end to end (CPU to SSD) (page 1, last paragraph).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL2 teachings in the NPL1 system. Skilled artisan would have been motivated to incorporate the method of presenting a JBOF storage as taught by NPL2 in the NPL1 system for effectively providing a simplified and scalable solution for flash storage.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field 
Regarding claim 12, NPL1 in view of NPL2 describe the storage device of claim 11 (see above), further comprising a component manager (The controller fetches the commands from the Submission Queue(s) and transmits them to the NVM subsystem for processing (NPL1, page 169, section 7.1, lines 5 – 6)).
Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, further in view of Ballapuram.
Regarding claim 13, NPL1 in view of NPL2 describe the storage device of claim 12 (see above).  While NPL1 discloses creating communication queues (Create I/O Completion Queue command (page 79, section 5.3) and Create I/O Submission Queue command (page 80, section 5.4)) and controller identification (…The controller identifier… (page 69, section 4.9, line 1)), it does not explicitly describe wherein the processor is further configured to send, to the host, an identifier of the component manager to enable the host to generate a communication queue for the component manager based on the identifier.
Ballapuram describes after retrieving the most updated discovery log entries from the discovery server, the host computer uses the IP address of a target storage device that is contained in the corresponding log entry and prepares a transport-level connection by initializing queue pairs to communicate with the target storage device.  In doing so, the host computer issues a connect (page 4, paragraph [0038]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ballapuram teachings in the NPL1 system. Skilled artisan would have been motivated to incorporate the method of creating communication queues as taught by Ballapuram in the NPL1 system for effectively creating communication channels using the most updated discovery log entries.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 14, NPL1 in view of NPL2 and Ballapuram describe the storage device of claim 13 (see above), wherein the processor is further configured to communicate with the host through the communication queue by (Ballapuram, page 4, paragraph [0038] and NPL1, pages 79 – 80, sections 5.3 – 5.4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
July 16, 2021

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136